MEMORANDUM OPINION
{¶ 1} On December 18, 2006, appellant, Robin M. Keyerleber, filed a notice of appeal from a December 5, 2006 judgment of the Ashtabula County Court of Common Pleas, Juvenile Division. In that entry, the trial court overruled appellant's motion to reconsider the judgment of November 22, 2006. *Page 2
 {¶ 2} In the November 22, 2006 judgment entry, the trial court overruled the objections to the magistrate's decisions dated May 10, 2006, and May 17, 2006. Therefore, there was a final appealable order at that point.
 {¶ 3} It is well established that the filing of a motion for reconsideration from a final order in the trial court is a nullity.Pitts v. Dept. of Transportation (1981), 67 Ohio St.2d 378, 381. Hence, in the instant matter, the December 5, 2006 judgment of the trial court overruling appellant's motion for reconsideration is a nullity and cannot properly be appealed.
 {¶ 4} Based upon the foregoing analysis, this appeal is hereby dismissed, sua sponte, for lack of a final appealable order.
 {¶ 5} Appeal dismissed.
  CYNTHIA WESTCOTT RICE, P.J., MARY JANE TRAPP, J., concur. *Page 1